DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is required to certify that the international application was not withdrawn or considered to be withdrawn, either generally or as to the United States, prior to the filing date of the national application claiming benefit under 35 U.S.C. 120 and 365(c) to such international application (MPEP § 1895.01).
Specification
The disclosure is objected to because of the following informalities:
(a) “cover 221” in paragraph 158 should probably be --cover 2221-- (37 CFR 1.84(p)(4));
(b) “cover 221” in paragraph 173 should probably be --cover 2221-- (37 CFR 1.84(p)(4)); and
(c) “separator 140” in paragraph 217 should probably be --separator 1400-- (37 CFR 1.84(p)(4)).
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 26, 29, and 30 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites the limitation “the one or more first-stage separation chambers” in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 also recites the limitation “the one or more last-stage separation chambers” in last two lines.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by “such as” and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 29 recites the broad recitation “at least one separation branch tube”, and the claim also recites “at least two separation branch tubes” which is the narrower statement of the range/limitation.
Claim(s) dependent on the claim(s) discussed above is/are also indefinite for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Weedon et al. (US 5,499,281).
	In regard to claim 1, Weedon et al. disclose a detector module for a device, comprising:
(a) a crystal array including a plurality of crystal units (e.g., see “… array of scintillator crystals 50 …” in 
    PNG
    media_image1.png
    1772
    1706
    media_image1.png
    Greyscale
 and the fourth column 4 paragraph); and
(b) a shielding component configured to house the crystal array, wherein the shielding component includes:  a cover including an accommodating region configured to accommodate the crystal array (e.g., see “… enclosure 48 is commonly referred to as a "Faraday cage" or a "Faraday shield" … enclosure 48 substantially surrounds or ” in Fig. 4 and the third and last column 4 paragraphs); and a connection component configured to connect the detector module to the device, the connection component being operably coupled to the crystal array and the cover (e.g., see “… electrical insulation layer 72 …” in Fig. 4 and the third column 5 paragraph).
	In regard to claim 2 which is dependent on claim 1, Weedon et al. also disclose that the shielding component further includes a Faraday cage (e.g., see “… enclosure 48 is commonly referred to as a "Faraday cage" or a "Faraday shield" … enclosure 48 substantially surrounds or envelops the detector assemblies 50 …” in Fig. 4 and the third and last column 4 paragraphs).
	In regard to claim 3 which is dependent on claim 2, Weedon et al. also disclose that the Faraday cage is coupled to or integrated in the cover of the shielding component (e.g., see “… enclosure 48 is commonly referred to as a "Faraday cage" or a "Faraday shield" … enclosure 48 substantially surrounds or envelops the detector assemblies 50 …” in Fig. 4 and the third and last column 4 paragraphs).
Claim(s) 24 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Joshi et al. (US 2009/0257548).
	In regard to claim 24, Joshi et al. disclose a cooling assembly for a device, comprising:
(a) a separator including a separation main tube(e.g., “… portion of the hydraulic circuit …” in paragraph 26), at least one separation chamber (e.g., “… inflow passageway 58 …” in paragraph 26), and a plurality of separation branch tubes (e.g., “… first hose 62 …” in paragraph 26), wherein the separation main tube is in fluid communication with the at least one separation chamber (e.g., “… portion of the hydraulic circuit ” in paragraph 26), and the plurality of separation branch tubes are in fluid communication with the at least one separation chamber (e.g., see “… inflow passageway 58 … in fluid communication with the passageway 52 via a first hose 62 …” in 
    PNG
    media_image2.png
    1442
    1900
    media_image2.png
    Greyscale
 and paragraph 26);
(b) a plurality of delivering tubes configured to deliver a cooling medium, wherein each delivering tube of the plurality of delivering tubes is in fluid communication with each separation branch tube of the plurality of separation branch tubes, and the each delivering tube is configured to deliver a portion of the cooling medium to a target portion of the device (e.g., see dashed lines between 62 and 52 in Fig. 4 and “… Once in the passageway 52, the coolant 44 absorbs heat from the electronic component 38 … housing 50 defines a separate passageway 52 over each of the detector modules 30 …” in paragraph 26); and
(c) a collector including a collection main tube (e.g., “… portion of the hydraulic circuit connecting the outflow passageway 60 to the heat exchanger … is not shown as it is well-known by those skilled in the art …” in paragraph 26) and a plurality of collection branch tubes, wherein each collection branch tube of the plurality of collection branch tubes is in e.g., see dashed lines between 52 and 63 in Fig. 4 and “… After the coolant 44 has absorbed heat from the electronic component 38 and flowed to the outflow passage­way 60 defined by the second member 56 …” in paragraph 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Weedon et al. (US 5,499,281).
	In regard to claim 4 which is dependent on claim 1, Weedon et al. also disclose that the cover includes a plurality of boards (e.g., see “… enclosure 48 includes a top foil element 60 and a bottom foil element 62 …” in Fig. 4 and the last column 4 paragraph), and at least one of the plurality of boards is detachable (e.g., see “… top foil element 60 can be secured to the exposed portions of the first second and third flaps 64, 66, and 68 …” in Fig. 4 and the first column 5 paragraph).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the top foil element 60 of Weedon et al. can be unsecured (i.e., detachable) for repairs.
	In regard to claim 5 which is dependent on claim 4, Weedon et al. also disclose that the plurality of boards includes a first board and a second board (e.g., see “… enclosure 48 includes a top foil element 60 and a bottom foil element 62 …” in Fig. 4 and the last e.g., see Fig. 4).
	In regard to claim 6 which is dependent on claim 5, Weedon et al. also disclose that at least one side of the first board is bent toward the crystal array or bent away from the crystal array to form a protruding part, and a corresponding side of the second board is abutted against the protruding part (e.g., see “… top foil element 60 can be secured to the exposed portions of the first second and third flaps 64, 66, and 68 …” in Fig. 4 and the first column 5 paragraph).
	In regard to claim 7 which is dependent on claim 4, Weedon et al. also disclose that each of the plurality of boards includes a shielding layer in contact with the connection component (e.g., see Fig. 4), the shielding layer being configured to conduct an electrical current, and shielding layers of adjacent boards being in contact with each other (e.g., see “… flap 70 of the top foil element 60 is sealed along its length to the ground plane 46 of the multiconductor ribbon 56, thereby grounding the entire conducting enclosure 48. Thus, a conducting enclosure 48 is formed that provides substantially complete electrostatic shielding of the crystal array 50 and diode array 49 …” in Fig. 4 and the first column 5 paragraph).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weedon et al. (US 5,499,281) in view of Hefetz et al. (US 2018/0059270).
	In regard to claim 8 which is dependent on claim 7, the module of Weedon et al. lacks an explicit description that each of the plurality of boards further includes a base layer, and the shielding layer of the each board is placed on an outer surface of the base layer.  However, detector housings are well known in the art (e.g., see “… All or a portion of the detector housing 510 may be made from a light, strong material that is generally transparent ” in paragraph 53 of Hefetz et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional detector housing (e.g., comprising “a metal lining” on a “carbon fiber” base in order to “eliminate electromagnetic interference (EMI)” with “a light, strong material that is generally transparent to radiation”) for the detector housing of Weedon et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional detector housing (e.g., comprising a shielding layer placed on an outer surface of a base layer of each board) as the detector housing of Weedon et al.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weedon et al. in view of Hefetz et al. as applied to claim(s) 8 above, and further in view of Roth et al. (US 2015/0119704).
	In regard to claim 9 which is dependent on claim 8, the module of Weedon et al. lacks an explicit description that an inner surface of the base layer includes a plurality of convex portions, and the connection component includes a plurality of concave portions corresponding to the plurality of convex portions.  However, detector housings are well e.g., see “… interlock providing alignment between the detector and the system (or gantry), for example, a plurality of pins matching recesses and/or other geometries …” in paragraph 340 of Roth et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional detector housing (e.g., comprising “plurality of pins matching recesses and/or other geometries” for “providing alignment”) for the detector housing of Weedon et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional detector housing (e.g., comprising an inner surface of the base layer includes a plurality of convex portions, and the connection component includes a plurality of concave portions corresponding to the plurality of convex portions in order to ensure alignment) as the detector housing of Weedon et al.
	In regard to claim 10 which is dependent on claim 8, the module of Weedon et al. lacks an explicit description that an inner surface of the base layer includes a plurality of concave portions, and the connection component includes a plurality of convex portions corresponding to the plurality of concave portions.  However, detector housings are well known in the art (e.g., see “… interlock providing alignment between the detector and the system (or gantry), for example, a plurality of pins matching recesses and/or other geometries …” in paragraph 340 of Roth et al.).  It should be noted that “when a patent claims a structure already known in the ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional detector housing (e.g., comprising “plurality of pins matching recesses and/or other geometries” for “providing alignment”) for the detector housing of Weedon et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional detector housing (e.g., comprising an inner surface of the base layer includes a plurality of concave portions, and the connection component includes a plurality of convex portions corresponding to the plurality of concave portions in order to ensure alignment) as the detector housing of Weedon et al.
Claim(s) 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2009/0257548) in view of Insalaco et al. (US 6,289,980).
	In regard to claim 25 which is dependent on claim 24, while Joshi et al. also disclose that the “… inflow passageway 58 …” (paragraph 26) is a manifold (i.e., at least one separation chamber) distributing coolant to each of the plurality of “… separate passageway 52 over each of the detector modules 30 …” (paragraph 26), the assembly of Joshi et al. lacks an explicit description that the at least one separation chamber includes at least two levels of separation chambers, the at least two levels of separation chambers include one or more first-stage separation chambers and one or more last-stage separation chambers, and each of the one or more first-stage separation chambers is in fluid e.g., see “… Baffles are used in a variety of applications to block and direct the flow of fluids and gases through tubular members, such as a manifold of a heat exchanger. Heat exchangers typically include tubes interconnected between a pair of manifolds. To optimize heat transfer efficiency, the flow of a heat transfer fluid (gas or liquid) through the tubes is often controlled by placing baffles at certain points within the manifolds, such that separate and parallel flow regions can be established within the heat exchanger by appropriately routing the fluid through its tubes. The prior art has suggested various baffle designs and methods for installing baffles within heat exchanger manifolds. One example is to use cup-shaped baffles …” in the second and third column 1 paragraphs of Insalaco et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional manifold (e.g., comprising “cup-shaped baffles” in order to control “the flow of a heat transfer fluid” so as to “optimize heat transfer efficiency”) for the unspecified manifold of Joshi et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional manifold (e.g., comprising cup-shaped baffles forming chambers wherein coolant flow is directed from first-stage separation chambers to last-stage separation chambers so as to optimize heat transfer efficiency) as the unspecified manifold of Joshi et al.
26 which is dependent on claim 24 in so far as understood, while Joshi et al. also disclose that the “… inflow passageway 58 …” (paragraph 26) is a manifold (i.e., at least one separation chamber) distributing coolant to each of the plurality of “… separate passageway 52 over each of the detector modules 30 …” (paragraph 26), the assembly of Joshi et al. lacks an explicit description that the separation main tube is in fluid communication with the one or more first-stage separation chambers, and the each separation branch tube is in fluid communication with one of the one or more last-stage separation chambers.  However, manifolds are well known in the art (e.g., see “… Baffles are used in a variety of applications to block and direct the flow of fluids and gases through tubular members, such as a manifold of a heat exchanger. Heat exchangers typically include tubes interconnected between a pair of manifolds. To optimize heat transfer efficiency, the flow of a heat transfer fluid (gas or liquid) through the tubes is often controlled by placing baffles at certain points within the manifolds, such that separate and parallel flow regions can be established within the heat exchanger by appropriately routing the fluid through its tubes. The prior art has suggested various baffle designs and methods for installing baffles within heat exchanger manifolds. One example is to use cup-shaped baffles …” in the second and third column 1 paragraphs of Insalaco et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional manifold (e.g., comprising “cup-shaped baffles” in order to control “the flow of a heat transfer fluid” so as to “optimize heat transfer ”) for the unspecified manifold of Joshi et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional manifold (e.g., comprising cup-shaped baffles forming chambers wherein coolant flow is directed from the separation main tube through the first-stage separation chambers to last-stage separation chambers then each separation branch tube to so as to optimize heat transfer efficiency) as the unspecified manifold of Joshi et al.
	In regard to claim 27 which is dependent on claim 25, while Joshi et al. also disclose that the “… inflow passageway 58 …” (paragraph 26) is a manifold (i.e., at least one separation chamber) distributing coolant to each of the plurality of “… separate passageway 52 over each of the detector modules 30 …” (paragraph 26), the assembly of Joshi et al. lacks an explicit description that an upper-stage separation chamber of the at least one separation chamber is configured to deliver a portion of the cooling medium into a lower-stage separation chamber of the at least one separation chamber, in response to an amount of the cooling medium in the upper-stage separation chamber exceeding a threshold.  However, manifolds are well known in the art (e.g., see “… Baffles are used in a variety of applications to block and direct the flow of fluids and gases through tubular members, such as a manifold of a heat exchanger. Heat exchangers typically include tubes interconnected between a pair of manifolds. To optimize heat transfer efficiency, the flow of a heat transfer fluid (gas or liquid) through the tubes is often controlled by placing baffles at certain points within the manifolds, such that separate and parallel flow regions can be established within the heat exchanger by appropriately routing the fluid through its tubes. The prior art has suggested various baffle designs and methods for installing baffles within heat ” in the second and third column 1 paragraphs of Insalaco et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional manifold (e.g., comprising “cup-shaped baffles” in order to control “the flow of a heat transfer fluid” so as to “optimize heat transfer efficiency”) for the unspecified manifold of Joshi et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional manifold (e.g., comprising cup-shaped baffles forming chambers wherein a lower-stage separation chamber receives coolant overflow from an upper-stage separation chamber when a threshold volume of the upper-stage separation chamber is exceeded so as to optimize heat transfer efficiency) as the unspecified manifold of Joshi et al.
	In regard to claim 28 which is dependent on claim 25, while Joshi et al. also disclose that the “… inflow passageway 58 …” (paragraph 26) is a manifold (i.e., at least one separation chamber) distributing coolant to each of the plurality of “… separate passageway 52 over each of the detector modules 30 …” (paragraph 26), the assembly of Joshi et al. lacks an explicit description that the one or more last-stage separation chambers include a plurality of separation grooves, and the each of the one or more first-stage separation chambers is in fluid communication with two or more of the plurality of separation e.g., see “… Baffles are used in a variety of applications to block and direct the flow of fluids and gases through tubular members, such as a manifold of a heat exchanger. Heat exchangers typically include tubes interconnected between a pair of manifolds. To optimize heat transfer efficiency, the flow of a heat transfer fluid (gas or liquid) through the tubes is often controlled by placing baffles at certain points within the manifolds, such that separate and parallel flow regions can be established within the heat exchanger by appropriately routing the fluid through its tubes. The prior art has suggested various baffle designs and methods for installing baffles within heat exchanger manifolds. One example is to use cup-shaped baffles …” in the second and third column 1 paragraphs of Insalaco et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional manifold (e.g., comprising “cup-shaped baffles” in order to control “the flow of a heat transfer fluid” so as to “optimize heat transfer efficiency”) for the unspecified manifold of Joshi et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional manifold (e.g., comprising cup-shaped baffles (i.e., separation grooves) forming chambers wherein coolant flow is directed from each first-stage separation chamber to two last-stage separation chambers so as to optimize heat transfer efficiency) as the unspecified manifold of Joshi et al.
29 and 30 which are dependent on claim 28 in so far as understood, while Joshi et al. also disclose that the “… inflow passageway 58 …” (paragraph 26) is a manifold (i.e., at least one separation chamber) distributing coolant to each of the plurality of “… separate passageway 52 over each of the detector modules 30 …” (paragraph 26), the assembly of Joshi et al. lacks an explicit description that each separation groove of the plurality of separation grooves is in fluid communication with at least one separation branch tube of the plurality of separation branch tubes or at least two separation branch tubes of the plurality of separation branch tubes, wherein a cross section of the each separation groove has a curved shape or a flat shape.  However, manifolds are well known in the art (e.g., see “… Baffles are used in a variety of applications to block and direct the flow of fluids and gases through tubular members, such as a manifold of a heat exchanger. Heat exchangers typically include tubes interconnected between a pair of manifolds. To optimize heat transfer efficiency, the flow of a heat transfer fluid (gas or liquid) through the tubes is often controlled by placing baffles at certain points within the manifolds, such that separate and parallel flow regions can be established within the heat exchanger by appropriately routing the fluid through its tubes. The prior art has suggested various baffle designs and methods for installing baffles within heat exchanger manifolds. One example is to use cup-shaped baffles …” in the second and third column 1 paragraphs of Insalaco et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional e.g., comprising “cup-shaped baffles” in order to control “the flow of a heat transfer fluid” so as to “optimize heat transfer efficiency”) for the unspecified manifold of Joshi et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional manifold (e.g., comprising cup-shaped baffles (i.e., curved shaped separation grooves) forming chambers wherein coolant flow is directed to separation branch tubes so as to optimize heat transfer efficiency) as the unspecified manifold of Joshi et al.
	In regard to claim 31 which is dependent on claim 25, while Joshi et al. also disclose that the “… inflow passageway 58 …” (paragraph 26) is a manifold (i.e., at least one separation chamber) distributing coolant to each of the plurality of “… separate passageway 52 over each of the detector modules 30 …” (paragraph 26), the assembly of Joshi et al. lacks an explicit description that the at least one separation chamber includes one or more intermediate-stage separation chambers between the one or more first-stage separation chambers and the one or more last-stage separation chambers, and one of the one or more intermediate-stage separation chambers is in fluid communication with at least one of the one or more first-stage separation chambers and at least one of the one or more last-stage separation chambers.  However, manifolds are well known in the art (e.g., see “… Baffles are used in a variety of applications to block and direct the flow of fluids and gases through tubular members, such as a manifold of a heat exchanger. Heat exchangers typically include tubes interconnected between a pair of manifolds. To optimize heat transfer efficiency, the flow of a heat transfer fluid (gas or liquid) through the tubes is often controlled by placing baffles at certain points within the manifolds, such that separate and parallel flow regions can be established within the heat exchanger by ” in the second and third column 1 paragraphs of Insalaco et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional manifold (e.g., comprising “cup-shaped baffles” in order to control “the flow of a heat transfer fluid” so as to “optimize heat transfer efficiency”) for the unspecified manifold of Joshi et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional manifold (e.g., comprising cup-shaped baffles forming chambers wherein coolant flow is directed from first-stage separation chambers through intermediate-stage separation chambers to last-stage separation chambers so as to optimize heat transfer efficiency) as the unspecified manifold of Joshi et al.
	In regard to claim 32 which is dependent on claim 24, while Joshi et al. also disclose that the “… inflow passageway 58 …” (paragraph 26) is a manifold (i.e., at least one separation chamber) distributing coolant to each of the plurality of “… separate passageway 52 over each of the detector modules 30 …” (paragraph 26), the assembly of Joshi et al. lacks an explicit description that the separator includes at least one splitter plate configured to separate the at least one separation chamber, and each of the at least one splitter plate e.g., see “… Baffles are used in a variety of applications to block and direct the flow of fluids and gases through tubular members, such as a manifold of a heat exchanger. Heat exchangers typically include tubes interconnected between a pair of manifolds. To optimize heat transfer efficiency, the flow of a heat transfer fluid (gas or liquid) through the tubes is often controlled by placing baffles at certain points within the manifolds, such that separate and parallel flow regions can be established within the heat exchanger by appropriately routing the fluid through its tubes. The prior art has suggested various baffle designs and methods for installing baffles within heat exchanger manifolds. One example is to use cup-shaped baffles …” in the second and third column 1 paragraphs of Insalaco et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional manifold (e.g., comprising “cup-shaped baffles” in order to control “the flow of a heat transfer fluid” so as to “optimize heat transfer efficiency”) for the unspecified manifold of Joshi et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional manifold (e.g., comprising cup-shaped baffles (i.e., splitter plates) forming chambers wherein coolant flow is directed from a  et al.
Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weedon et al. (US 5,499,281) in view of Joshi et al. (US 2009/0257548).
	In regard to claim 54, Weedon et al. disclose a system, comprising:
(a) a gantry (e.g., “… gantry 14 …” in the first column 3 paragraph); and
(b) a detector assembly including a plurality of detector modules arranged on the gantry (e.g., “… detector assembly 26 comprising an array of detectors …” in the second column 3 paragraph), wherein each of the plurality of detector modules includes a crystal array configured to detect radiation rays (e.g., “… array of scintillator crystals 50 …” in the fourth column 4 paragraph), and a shielding component configured to shield the crystal array from an electromagnetic interference (e.g., “… enclosure 48 is formed that provides substantially complete electrostatic shielding of the crystal array 50  …” in the first column 5 paragraph).
The system of Weedon et al. lacks an explicit description of a cooling assembly configured to cool the detector assembly, wherein the cooling assembly includes a plurality of cooling components, each of the plurality of cooling components being embedded in a corresponding detector module of the plurality of detector modules.  However, Joshi et al. teach (paragraph 4 and 26) that “… electronic components produce heat that may cause a degradation in image quality … in FIG. 4, the housing 50 defines a separate passageway 52 over each of the detector modules 30 … After the coolant 44 has absorbed heat from the electronic component 38 and flowed to the outflow passage­way 60 defined by the second member 56 …”.  Therefore it would have been obvious to one having ordinary skill in the art before the  et al., in order to achieve a cooling assembly configured to cool the detector assembly so as to minimize “degradation in image quality”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884